Citation Nr: 0016684	
Decision Date: 06/23/00    Archive Date: 06/28/00

DOCKET NO.  99-07 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an increased evaluation for internal 
hemorrhoids, status post hemorrhoidectomy, currently rated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

N. L. Rippel, Counsel






INTRODUCTION

The veteran had active duty from March 1969 to January 1973, 
from July 1974 to July 1978, and from November 1982 to August 
1985.  

This appeal arose from a March 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin, which evaluated the veteran's internal 
hemorrhoids, status post hemorrhoidectomy, as 10 percent 
disabling.


REMAND

The veteran seeks an evaluation in excess of 10 percent for 
his service-connected hemorrhoids.  By a rating decision 
rendered in June 1986, the RO granted service connection for 
hemorrhoids and assigned a zero percent or noncompensable 
evaluation, effective August 1985.  The veteran filed a claim 
for an increased evaluation for unrelated disabilities in 
September 1997.  Records received and reviewed in connection 
with the evaluation of those other claims demonstrated that 
the veteran recently had surgery on the hemorrhoids, and that 
the condition met the criteria for a 10 percent rating.  
Accordingly, the RO issued a rating decision in March 1998 
granting an increased evaluation for hemorrhoids to 10 
percent, effective from May 1997.  The veteran disagreed with 
the decision, and this appeal ensued.  

The Board finds that the veteran's claim is "well grounded" 
within the meaning of 38 U.S.C.A. § 5107(a).  As such, the VA 
has a duty to assist the veteran in the development of his 
claim.  See 38 U.S.C.A. § 5107.  A review of the record 
reveals that the veteran has not undergone a VA examination 
for the evaluation of his hemorrhoids at any relevant time.  
The Board is of the impression that such an examination would 
be helpful for rating purposes as it would provide 
information about the current status of the veteran's 
condition.  Further, the veteran's condition has been 
characterized as chronic, and it appears likely that 
additional treatment has taken place over the past two years.  
Notably, private treatment records dated in August 1998 
demonstrate the presence of small recurrent hemorrhoids and 
the examiner noted that because of the veteran's colitis and 
the recurrence of small veins in the anal area since the 
veteran's hemorrhoidectomy, the veteran's bleeding from that 
area would probably be a chronic problem.  Records of any 
additional treatment would also be helpful.  

Therefore, to ensure that VA has met its duty to assist the 
appellant in developing the facts pertinent to the claim, the 
case is REMANDED to the RO for the following development:

1.  The RO should request that the 
veteran identify all sources of medical 
treatment which pertain to his 
hemorrhoids, and that he furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA medical source he 
identifies.  Copies of the medical 
records from all sources he identifies, 
which are not currently of record, should 
then be requested and associated with the 
claims folder.

2.  The veteran should be afforded a VA 
examination to ascertain the nature and 
severity of his service-connected 
hemorrhoids.  The claims folder should be 
made available to the examiner for review 
before the examination.  All necessary 
tests and evaluations should be 
performed.  The examiner should be asked 
to comment on whether there is evidence 
of persistent bleeding, secondary anemia, 
or fissures.  

3.  After completion of the above 
requested action, the RO should again 
review the claim of an increased rating 
for internal hemorrhoids, status post 
hemorrhoidectomy, in light of all 
pertinent evidence and all applicable 
laws, regulations, and case law.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


